Case 17-10146      Doc 118     Filed 07/26/21 Entered 07/26/21 08:49:01            Desc Main
                                Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

In re:
         KERRI RYDER,                            Chapter 13
                  Debtor.                        Case No. 17-10146-FJB




                         NOTICE OF WITHDRAWAL OF
                TRUSTEE’S MOTION FOR ORDER DISMISSING CASE

         Now comes Carolyn A. Bankowski, Standing Chapter 13 Trustee, and withdraws
  the Motion for Order Dismissing Case filed on June 23, 2021 and states that the Debtor’s
  has cured the issues raised by the Trustee in the Motion.
  Dated: July 26, 2021
                                             Respectfully submitted,
                                             Carolyn A. Bankowski
                                             Standing Chapter 13 Trustee
                                             By: /s/ Patricia A. Remer
                                             Carolyn A. Bankowski (BBO#631056)
                                             Patricia A. Remer (BBO#639594)
                                             Office of the Chapter 13 Trustee
                                             PO Box 8250
                                             Boston, MA 02114-0022
                                             (617) 723-1313
                                             13trustee@ch13boston.com
                                      Certificate of Service
          The undersigned hereby certify that a copy of the within Notice of Withdrawal
  was served upon Debtor’s counsel via first class mail, postage prepaid, or by electronic
  notice, at the address set forth below.
  Dated: July 26, 2021

  Steven R. Striffler
  Law Office of Steven R. Striffler
  21 McGrath Highway, Suite 301
  Quincy, MA 02169
                                                 /s/ Patricia A. Remer
